NOTE: ThiS order is n0nprecede11tial.
United States Court of AppeaIs
for the Federal Circuit
AUTOMOTIVE TECHNOLOGIES
INTERNATIONAL, INC., '
Plaintiff-Appellan.t,
v.
DELPHI CORPORATION, DELPHI AUTOMOTIVE
SYSTEMS, LLC, DPH HOLDINGS CORPORATION,
GENERAL MOTORS CORPORATION,
GENERAL MOTORS COMPANY, LLC, GENERAL
MOTORS LLC, FORD MOTOR COMPANY, VOLVO
CARS OF NORTH AMERICA, INC.,
AND HYUNDAI MOTOR AMERICA,
Defen,dan.ts-Appellees,
AND
NISSAN NORTH AMERICA, INC.,
Defendcm,t-Appellee,
AND
MERCEDES-BENZ USA, LLC,
Defendant-Appellee,
AND
FUJI HEAVY INDUSTRIES USA, INC.,
Defendant-Appellee,
AND
MOTORS LIQUIDATION COMPANY,
Defendcmt.

AUTOMOTIVE TECH V. DELPHI CORP 2
2011-1292
Appeal from the United States District Court for the
Eastern District of Michigan in consolidated case nos. 08~
CV-11048 and 10-CV-10647, Judge Robert H. Cle1and.
ON MOTION
ORDER
Gregory A. Lewis moves without opposition to with-
draw as counsel for the appe11ee, Nissan North America,
Inc. -
Upon consideration thereof .
IT ls 0RDERED THAT:
The motion is granted
FoR THE CoURT
AUG 2 2 2011
/s/ J an Horbaly
Date Jan Horbaly
C1erk
cc: AndreW Kochanowski, Esq. main
JOhI1  HutChiHS,  '_S_ coURT gF AppEALS FoR
Pau1Richard steadman Esq. THE FE'1fRA1 C'RC“*T
David M. Schnorrenberg, Esq.
Reg'ina1d J. Hil1, ESq. AuG  2011
Gregory A. LeWiS, Esq. -um HDRBALv
s21 C|_ERK